Exhibit 10.113

 


EXECUTIVE SEVERANCE AGREEMENT


 

This Executive Severance Agreement (the “Agreement”), dated as of October 2,
2008, is made and entered into by and between Donald W. Finkle; (“Executive”)
and Meade Instruments Corp., a Delaware corporation (the “Company”).

 


RECITALS


 

A.            Executive served as Senior Vice President, Operations of the
Company.

 

B.            The terms and conditions of Executive’s employment with the
Company are governed by an Employment Agreement, dated as of July 13, 2007 (the
“Employment Agreement”), by and between the Company and Executive which
formalizes the severance commitments owed to Executive in the event of a
termination of such Employment Agreement.

 

C.            The termination of the Employment Agreement will be effective as
of the Separation Date (as defined below).  Accordingly, Executive and the
Company desire to enter into this Agreement to set forth in detail, among other
things, the payments and benefits Executive is entitled to receive in connection
with such termination and his separation from the Company.

 

D.            Executive’s employment relationship with the Company will continue
to be governed by the Employment Agreement until October 3, 2008 (the
“Separation Date”).  As of the Separation Date, all terms, conditions and
obligations owed by the Company to Executive and by Executive to the Company in
connection with the termination of the Employment Agreement will become
effective.

 

NOW, THEREFORE, in consideration of the covenants undertaken in the Agreement,
the Company and Executive agree as follows:

 


AGREEMENT


 

1.           Termination of Employment Agreement.  The terms, conditions and
obligations of the Employment Agreement shall remain in effect until the
Separation Date.  On the Separation Date, the Employment Agreement shall
terminate and in connection therewith Executive will no longer be a director,
officer or employee of the Company or any of its affiliated entities; provided,
however, that notwithstanding anything to the contrary in this Agreement,
Sections 8 (Confidential Information), 9 (Inventions and Patents), 10
(Non-Competition), 11 (Non-Solicitation of Customers), 12 (Non-Interference with
Employees), 13 (Assistance in Patent Applications) and 14 (Indemnity) of the
Employment Agreement, which are incorporated herein by reference, shall continue
to apply in accordance with their terms.  In connection therewith, Executive
agrees to continue to sign all necessary and appropriate documents on behalf of
the Company consistent with past practices, as appropriate.

 

--------------------------------------------------------------------------------


 

2.           Severance Payments and Benefits.  In connection with the
termination of Executive’s Employment Agreement and for his obligations to the
Company under this Agreement, including, without limitation, the Non-Competition
obligations set forth in the Employment Agreement, Executive shall receive the
following:

 

2.1   Severance Payment.  A lump sum cash payment to be paid as set forth on
Exhibit A attached hereto (the “Severance Payment”).  The Severance Payment
equal to $279,929.68 represents the total payment for (i) severance, (ii) COBRA
– HMO benefits, and (iii) applicable portion of Performance Bonus.  The
Severance Payment shall be paid by the Company to the Executive on the Payment
Date (as defined below).

 

2.2   Continuation of Company Sponsored Benefits.  Executive’s rights, if any,
regarding continuation of group insurance coverage will be governed by the
Consolidated Omnibus Budget Reconciliation Act of 1984, as amended (“COBRA”),
effective June 1, 2006.  The Company will provide Executive with a COBRA notice,
which will include the insurance premium rate for coverage for Executive under
COBRA.  Executive will receive as part of Executive’s Severance Payment
sufficient funds to cover the Company sponsored portion of Executive’s group
insurance coverage for a period of twelve (12) months.  It will be Executive’s
responsibility and obligation to pay the applicable COBRA premium for
Executive’s coverage.  Other than COBRA benefits as set forth above,
participation by Executive in all other Company sponsored benefits and plans
shall terminate on the Separation Date.  In the event that neither COBRA nor
Cal-COBRA is available to Executive, the Company shall nevertheless provide
insurance to Executive that is commensurate with the coverage provided to
Executive at the same cost as has been historically paid by Executive as of the
Separation Date for a period of twelve (12) months.

 

2.3   Stock Option Vesting.  Executive owns options to purchase shares of the
Company’s common stock, the terms and conditions of which are subject to the
1997 Plan and certain Stock Option Agreements, executed in connection with each
applicable stock option grant by and between the Company and Executive
(collectively, Executive’s “Options”).  In accordance with the Executive
Retention Agreement all options are considered fully vested and may be exercised
within ninety (90) days of termination date.

 

2.4   401K Account.  Nothing in this Agreement shall affect Executive’s rights
to his Company 401(k) account.

 

3.             Consulting Services.  From and after the Separation Date and for
a period of 12 months (which may be extended by mutual agreement) thereafter
(the “Consulting Period”), Executive agrees to make himself reasonably available
to the Company’s Board of Directors and its Executive Officers to consult on
business and operational matters as reasonably requested by such persons,
subject to Executive’s prior commitments or obligations.  Executive shall, if
requested and if reasonably convenient for Executive, provide such services to
the Company at the Company’s headquarters, and in such event, the Company shall
make reasonable space available to Executive at such location.  In consideration
for such Consulting Services, the

 

2

--------------------------------------------------------------------------------


 

Company shall pay Executive per hour of service as set forth in a Consulting
Agreement (the “Consulting Payments”).  The Consulting Payments shall be paid
promptly by Company check to an address designated by Executive. 
Notwithstanding the above, there shall be no minimum number of hours of
Consulting Services required on the part of the Company or Executive during the
Consulting Period.  The specific terms and conditions of the consulting
arrangements shall be set forth in a Consulting Agreement to be entered into by
and between the Company and Executive.

 

4.             Independent Contractor Status.  Executive acknowledges that to
the extent Executive is engaged as a Consultant during the Consulting Period,
Executive is being engaged by the Company on an independent contractor basis. 
Under no circumstances shall Executive look to the Company as Executive’s
employer, or as a partner, agent or principal during such period.  Except as
expressly provided in this Agreement, Executive shall not be entitled to any
benefits accorded to the Company’s employees, including, without limitation,
worker’s compensation, disability insurance, vacation, sick pay, or
participation in any of the Company’s benefit plans such as its Employee Stock
Ownership Plan or 401k Plan.  No compensation to be paid to Executive for
performing the services contemplated by the Consulting Agreement shall be
subject to any withholding or deductions provided by local, state or federal
law, which shall be the sole responsibility of Executive.

 

5.           Company Property.  Executive agrees to return all Company property
to the Company immediately after the Separation Date; including, without
limitation, any computer equipment, product samples or other Company equipment
of a material nature, confidential company documentation, or any company
records, unless the Company property is used in connection with services
provided to or on behalf of the Company by Executive.  Notwithstanding the
above, the parties agree that the Company cell phone issued to Executive shall
remain with and shall become the property of Executive and Executive agrees to
be responsible for all expenses and liabilities related thereto after the
Separation Date.

 

6.           Executive Release.  In consideration of the terms of this Agreement
as provided herein, except as to any obligations provided for or assumed in this
Agreement or claims of fraud in the inducement, Executive agrees to waive and
release the Company, and each of its affiliated or related entities,
partnerships, parent or subsidiary corporations, members, partners,
stockholders, directors, officers, employees, attorneys, agents, predecessors,
successors and assigns, and each and all of them (collectively referred to as
the “Company Releasees”), from all claims, damages, agreements, charges of
discrimination or complaints of any nature whatsoever, whether or not now known,
suspected or claimed, matured or unmatured, fixed or contingent, which Executive
or his successors-in-interest ever had, now has, or may claim to have against
the Company Releasees, or any of them, whether directly or indirectly, by reason
of any act, event or omission concerning any matter, cause or thing arising
prior to the date of execution of this Agreement, including, without limiting
the generality of the foregoing, any claims relating to or arising out of
(i) Executive’s employment or the cessation of that employment; (ii) any
agreement between Executive and any of the Company Releasees, including, without
limitation, the Employment Agreement; (iii) any tort or tort-type claims;
(iv) any federal, state or governmental constitution, statute, regulation or
ordinance, including, but not limited to, Title VII of the Civil Rights of 1964,
the Employee Retirement Income Security Act, the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act, the
Americans With Disabilities Act, and the California Fair Employment and Housing
Act; (v) any claim for wages, salary,

 

3

--------------------------------------------------------------------------------


 

bonuses, partnership interests, profit sharing, and/or any other compensation or
benefit; (vi) any impairment of Executive’s ability to obtain subsequent
employment; or (vii) any permanent or temporary disability or loss of future
earnings as a result of injury or disability arising from or associated with
employment or the termination of the employment relationship with any of the
Company Releasees.  This release does not waive or release any claim Executive
may have to unemployment or workers’ compensation benefits.  This release
includes a waiver of any rights Executive may have under Section 1542 of the
California Civil Code, or any similar statute or law of any other state,
regarding the waiver of unknown claims.  Section 1542 provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all claims, Executive
understands and agrees that this Agreement is intended to include in its effect,
without limitation, all claims, if any, which Executive may have and which
Executive does not now know or suspect to exist in his favor against the Company
Releasees, and this Agreement extinguishes any and all of those claims.

 

7.             Company Release. As additional consideration to Executive, and
except as to any obligations provided for or assumed in this Agreement, the
Company agrees to waive and release Executive, and each of his attorney’s,
agents, predecessors, successors and assigns, and each and all of them
(collectively referred to as the “Executive Releasees”), from all claims,
damages, agreements, or complaints of any nature whatsoever, whether or not
known, suspected or claimed, matured or unmatured, fixed or contingent, which
the Company or its successors-in-interest ever had, now has, or may claim to
have against the Executive Releasees, or any of them, whether directly or
indirectly, by reason of any act, event or omission concerning any matter, cause
or thing arising prior to the date of execution of this Agreement, including,
without limiting the generality of the foregoing, any claims relating to or
arising out of (i) Executive’s employment or the cessation of that employment;
(ii) any agreement between Executive and any of the Company Releasees,
including, without limitation, the Employment Agreement; (iii) any tort or
tort-type claims;  (iv) any claim for fraud, self-dealing, or similar claim; and
(v) any federal, state or governmental constitution, statute, regulation or
ordinance.  This release includes a waiver of any rights the Company may have
under Section 1542 of the California Civil Code (the language of which is set
forth above in paragraph 6), or any similar statute or law of any other State,
regarding the waiver of unknown claims.  Notwithstanding the provisions of
Section 1542, and for the purpose of implementing a full and complete release
and discharge of all claims, the Company understands and agrees that this
Agreement is intended to include in its effect, without limitation, all claims,
if any, which the Company may have and which the Company does not now know or
suspect to exist in its favor against Executive Releasees, and this Agreement
extinguishes any and all of those claims.

 

4

--------------------------------------------------------------------------------


 

8.             Acknowledgement. Executive represents that he has had an
opportunity to discuss all aspects of this Agreement with his legal counsel, and
understands all provisions of this Agreement and is voluntarily entering into
its terms.  Executive acknowledges the following: (i) he has been given at least
forty-five (45) days within which to consider this Agreement; (ii) he has been
advised in writing that he has the right to and may consult with an attorney
before executing this Agreement, and acknowledges that he has had the
opportunity to consult an attorney; and (iii) he has seven (7) days following
the execution of this Agreement to revoke the Agreement.  To revoke the
Agreement, Executive must advise the Company in writing of his election to
revoke it within the seven (7) day period.  Executive recognizes that he is
specifically releasing, among other claims, any claims he may have arising under
the Age Discrimination in Employment Act of 1967 (“ADEA”) and all amendments
thereto.  Executive acknowledges that this Agreement is intended by the parties
to comply with the terms and provisions of the Older Workers Benefit Protection
Act of 1990 and all amendments thereto.  Accordingly, Executive acknowledges
that payment of the Severance Payments as set forth above will be remitted to
Executive’s home address within two (2) business days following the later to
occur of (i) the seven-day revocation period, or (ii) the Separation Date (the
“Payment Date”).

 

9.             Public Statements.  Executive agrees that he shall not directly
or indirectly, make or ratify any statement, public or private, oral or written,
to any person that disparages, either professionally or personally, the Company
or its subsidiaries and affiliates, past and present, and each of them, as well
as its and their directors, officers and employees, and each of them and the
Company agrees that it shall not directly or indirectly, make or ratify any
statement, public or private, oral or written, to any person that disparages
Executive, either professionally or personally.

 

10.           Indemnity.  The Company and Executive expressly acknowledge that
the provisions of their Indemnity Agreement, and the provisions of the
Employment Agreement set forth above, continue to apply to Executive and the
Company.  Accordingly, the Company covenants and agrees that so long as
Executive shall be subject to any possible Proceeding, the Company, subject to
the terms hereof, shall promptly obtain and maintain in full force and effect
directors’ and officers’ liability insurance (“D&O Insurance”) in reasonable
amounts from established and reputable insurers.  In all D&O Insurance policies,
Executive shall be provided the same rights and benefits as are accorded to the
most favorably insured of the Company’s directors and officers.  Notwithstanding
anything in this Section, the Company shall have no obligation to obtain or
maintain D&O Insurance if the Company determines in good faith that insurance is
not reasonably available, the premium costs for insurance are disproportionate
to the amount of coverage provided or the coverage provided by insurance is so
limited by exclusions that it provides an insufficient benefit.  For purposes of
this Section, the term “Proceeding” shall include any threatened, pending or
completed action, suit or proceeding, whether brought by or in the name of the
Company or otherwise and whether of a civil, criminal or administrative or
investigative nature, by reason of the fact that Executive is or was a director
and/or officer of the Company, or is or was serving at the request of the
Company as a director, officer, employee or agent of another enterprise, whether
or not he is serving in such capacity at the time any liability or expense is
incurred for which indemnification or reimbursement is to be provided under the
Indemnity Agreement.

 

11.           Miscellaneous Provisions.

 

A.            Personal Service.  This Agreement is personal to Executive and
shall not, without the prior written consent of the Company, be assignable by
Executive.

 

5

--------------------------------------------------------------------------------


 

B.            Successors.  This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns and any such successor
or assignee shall be deemed substituted for the Company under the terms of this
Agreement for all purposes.  As used herein, “successor” and “assignee” shall
include any person, firm, corporation or other business entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
the stock of the Company or to which the Company assigns this Agreement by
operation of law or otherwise.

 

C.            Modification.  This Agreement may not be amended or modified other
than by a written agreement executed by an Executive Officer of the Company.

 

D.            Complete Agreement.  This Agreement (and the exhibit hereto)
together with the Consulting Agreement constitute and contain the entire
agreement and final understanding concerning Executive’s employment relationship
with the Company and the other subject matters addressed herein and therein
between the parties, and supersede and replace all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
subject matters hereof and thereof, provided, however, that notwithstanding
anything to the contrary in this Agreement or the Consulting Agreement, Sections
8 (Confidential Information), 9 (Inventions and Patents), 10 (Non-Competition),
11 (Non-Solicitation of Customers), 12 (Non-Interference with Employees), 13
(Assistance in Patent Applications) and 14 (Indemnity) of the Employment
Agreement, which are incorporated herein by reference, shall continue to apply
in accordance with their terms and nothing herein or therein shall limit or
otherwise modify the indemnification obligations of the Company in favor of
Executive under the Company’s Certificate of Incorporation, Bylaws or the
Indemnity Agreement.  Except as contained in the foregoing proviso, any
representation, promise or agreement not specifically included in this Agreement
or the Consulting Agreement shall not be binding upon or enforceable against
either party.  This Agreement and the Consulting Agreement are together
considered as an integrated agreement.

 

E.             Litigation and Investigation Assistance.  Pursuant to the terms
and conditions of the Consulting Agreement, or any subsequent agreement pursuant
to which Executive performs services for or on behalf of the Company, Executive
agrees to cooperate to the extent reasonably requested in the Company’s defense
against any threatened or pending litigation or in any investigation or
proceeding by any governmental agency or body that relates to any events or
actions which occurred during the term of Executive’s employment.  To the extent
the Company requests Executive’s assistance in such matters at any time after
the Consulting Period, Executive shall be compensated by the Company at a
mutually agreed upon hourly rate.  The Company shall reimburse Executive for all
reasonable, out of pocket expenses incurred by Executive in fulfilling his
obligations under this Section.

 

F.             Severability.  If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.

 

6

--------------------------------------------------------------------------------


 

G.            Specific Performance.  It might be impossible to measure in money
the damage to a party if another party breaches this Agreement.  If any such
failure occurs, the party damaged might not have an adequate remedy at law or in
damages.  Therefore, each party consents to the issuance of an injunction or
other appropriate relief, and the enforcement of other equitable remedies,
against it to compel performance of this Agreement.

 

H.            Choice of Law.  This Agreement shall be deemed to have been
executed and delivered within the State of California, and the rights and
obligations of the parties hereunder shall be construed and enforced in
accordance with, and governed by, the laws of the State of California without
regard to principles of conflict of laws.

 

I.              Cooperation in Drafting.  Each party has cooperated in the
drafting and preparation of this Agreement.  Hence, in any construction to be
made of this Agreement, the same shall not be construed against any party on the
basis that the party was the drafter.

 

J.             Counterparts.  This Agreement may be executed in counterparts,
and each counterpart, when executed, shall have the efficacy of a signed
original.  Photographic copies of such signed counterparts may be used in lieu
of the originals for any purpose.

 

K.            Arbitration.  As a material inducement to enter into this
Agreement, to the fullest extent allowed by law, any controversy, claim or
dispute between Executive and the Company will be submitted to final and binding
arbitration before a single neutral arbitrator in Orange County, California for
determination in accordance with the JAMS Employment Arbitration Rules, as the
exclusive remedy for such controversy, claim or dispute.  In any such
arbitration, the parties may conduct discovery to the same extent as would be
permitted in a court of law.  The arbitrator shall issue a written decision, and
shall have full authority to award all remedies which would be available in
court.  The Company shall pay the arbitrator’s fees and any JAMS administrative
expenses.  Any judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof.  BY AGREEING TO THIS BINDING
ARBITRATION PROVISION, BOTH EXECUTIVE AND THE COMPANY GIVE UP ALL RIGHTS TO
TRIAL BY JURY.  This bilateral arbitration agreement is to be construed as
broadly as is permissible under relevant law.  In connection with any
arbitration proceeding commenced hereby, the prevailing party shall be entitled
to reimbursement of its reasonable attorney’s fees and costs.

 

L.             Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

7

--------------------------------------------------------------------------------


 

M.           Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an Executive Officer of the Company.  No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.

 

N.            Expenses. Each party shall bear their own legal expenses and costs
in connection with the negotiation, preparation and execution of this
Agreement.  In the event that any action or proceeding is brought in connection
with this Agreement the prevailing party therein shall be entitled to recover
its costs and reasonable attorney’s fees

 

O.            Executive’s Death.  In the event of Executive’s death during the
time in which any Severance Payment and/or the other benefits are to be provided
to Executive, the Company shall pay or provide such Payment or benefit (but only
to the extent that the underlying benefit plans permit such contribution of
benefits) to such person or persons as Executive shall have directed in writing
or, in absence of a designation, the estate of Executive.  In the event of
Executive’s death, reference in this Agreement to Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.

 

P.             Publicity.  To the extent the Company or Executive desire to
publicly announce the existence of this Agreement, or the termination of
Executive’s Employment Agreement, or as may be required by applicable law, both
parties agree to not make any public announcement or disclosure without the
other party’s prior written consent, such consent not to be unreasonably
withheld.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.

 

 

 

MEADE INSTRUMENTS CORP.

 

 

 

 

 

By:

/s/STEVEN L. MUELLNER

 

 

Steven L. Muellner

 

 

President and Chief Executive Officer

 

 

 

 

 

By:

/s/PAUL E. ROSS

 

 

Paul E. Ross

 

 

Senior Vice President – Finance and

 

 

 Chief Financial Officer

 

 

 

 

EXECUTIVE:

 

 

 

By:

/s/DONALD W. FINKLE

 

 

Donald W. Finkle

 

 

Senior Vice President – Operations

 

9

--------------------------------------------------------------------------------